A reargument was granted upon the question whether there was evidence sufficient to go to the jury upon the question whether the defendant represented that the mortgagor lived upon the farm mortgaged. In paragraph 2 of our former opinion we held there was not, and this holding was the basis of the reversal.
3. The representative of the defendant testified that he told the plaintiff that "the record of the borrower [mortgagor] was good; he had been prompt in paying his interest, except one time; he was living there and he was farming this place, and I believed he was a good man." Again he told the plaintiff that "the land was held by a farmer who intended to stay there, and would be worth more to him than he probably could get if he were forced to sell the land." Again he said: "The farmer always puts a little higher valuation on the property than we do, but we always go out and investigate and find out that the property is all right and that everything is all right before we buy a mortgage — we always do." He said that the buildings were insured for $2,500. The mention of insurance upon property is a suggestion that it is occupied. The usual provision of a policy is that vacant property is not covered. There was a provision of this kind in this policy; and though the insurance may have been valid, though the property was vacant, the statement that there was insurance was of force in suggesting occupancy.
Another witness, a young lady employe of the defendant, testified that he said "that it was practically impossible for anyone to say what the actual value was because there was no market for land; the land was held by a farmer who intended to stay, there, and would be worth more to him than he probably could get if he were forced to sell the land." He testified that he knew that Vrieze, *Page 485 
the mortgagor, lived on an adjoining 40. In response to a question he said:
A. "I knew that he lived on this land.
Q. "On a piece of land adjoining this?
A. "I knew that he lived on this land — this farm.
Q. "Well, did you tell Mrs. Gunnerson that?
A. "That he lived on this farm?
Q. "Yes.
A. "I told her that he lived in the buildings on a 40 adjoining this on the north, but that is living on this land."
The evidence is scant. The jury might find fairly that the plaintiff, from the representations made to her, thought she would get a mortgage on a farm of 160 acres with $2,500 worth of improvements, insured for that sum, farmed and lived upon by the owner and mortgagor, and relied upon what was told her, when in fact the buildings were not and had not been habitable for years.
We were in error in respect of our holding stated in paragraph 2 of the opinion relative to this particular representation that the mortgagor lived upon the land. The reversal of the order of the trial court is vacated, and the order from which the appeal was taken is affirmed.
Order affirmed. *Page 486